UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

NORFOLK SHIPBUILDING & DRYDOCK
CORPORATION,
Petitioner,

v.

THEODORE FAULK; DIRECTOR, OFFICE
                                                                No. 99-1755
OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR; NEWPORT
NEWS SHIPBUILDING AND DRY DOCK
COMPANY,
Respondents.

On Petition for Review of an Order of the
Benefits Review Board.
(98-1128)

Argued: April 6, 2000

Decided: July 11, 2000

Before WILKINS and MICHAEL, Circuit Judges, and Patrick M.
DUFFY, United States District Judge for the District of South
Carolina, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Gerard E.W. Voyer, TAYLOR & WALKER, Norfolk,
Virginia, for Petitioner. Benjamin McMullan Mason, MASON,
COWARDIN & MASON, Newport News, Virginia, for Respondent
Newport News Shipbuilding; Kristin Marie Dadey, Office of the
Solicitor, UNITED STATES DEPARTMENT OF LABOR, Washing-
ton, D.C., for Respondent Director; Gary Richard West, PATTEN,
WORNOM, HATTEN & DIAMONSTEIN, L.C., Newport News,
Virginia, for Respondent Faulk. ON BRIEF: Donna White Kearney,
TAYLOR & WALKER, Norfolk, Virginia, for Petitioner. Lexine D.
Walker, MASON, COWARDIN & MASON, Newport News, Vir-
ginia, for Respondent Newport News Shipbuilding. Henry L. Solano,
Solicitor of Labor, Carol A. De Deo, Associate Solicitor for
Employee Benefits, Samuel J. Oshinsky, Counsel for Longshore,
Office of the Solicitor, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Respondent Director.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Norfolk Shipbuilding & DryDock Corporation ("Norshipco") peti-
tions for review of the order of the Benefits Review Board of the
Department of Labor ("Board") affirming the administrative law
judge's ("ALJ") order finding Norshipco the responsible employer
and awarding permanent total disability benefits to Theodore R. Faulk
for asbestos-related peritoneal mesothelioma under the Longshore and
Harbor Workers' Compensation Act ("LHWCA"), 33 U.S.C.A.
§§ 901-950 (West 1986 & Supp. 1999). We have jurisdiction under
section 21(c) of the LHWCA to review final orders of the Board for
injuries occurring in states within the circuit. 33 U.S.C. § 921(c).

I.

We review Board decisions for errors of law and for adherence to
the statutory standard governing the ALJ's factual findings. See New-

                    2
port News Shipbuilding and Dry Dock Co. v. Director, OWCP (Har-
cum), 131 F.3d 1079, 1081 (4th Cir. 1997); 33 U.S.C. § 921 (b)(3).
Section 21(b)(3) of the LHWCA directs that "[t]he findings of fact in
the decision under review by the Board shall be conclusive if sup-
ported by substantial evidence in the record considered as a whole."
33 U.S.C. § 921(b)(3). To determine whether the Board complied
with the standard, the Court of Appeals conducts an independent
review of the administrative record. Bumble Bee Seafoods v. Director,
OWCP (Hanson), 629 F.2d 1327, 1329 (9th Cir. 1980). Like the
Board, the Court of Appeals will uphold the factual findings of the
ALJ so long as they are supported by substantial evidence, and it will
not disregard these findings merely "on the basis that other inferences
might have been more reasonable." Director, OWCP v. Newport
News Shipbuilding & Dry Dock Co. (Carmines), 138 F.3d 134, 140
(4th Cir. 1998). Review of factual findings is limited, and
"[d]eference must be given the fact-finder's inferences and credibility
assessments." Id. (quoting Newport News Shipbuilding and Dry Dock
Co. v. Tann, 841 F.2d 540, 543 (4th Cir.1988)). Nevertheless, to be
sufficient, the evidence must be "more than a scintilla but less than
a preponderance," Elliott v. Administrator, Animal & Plant Health
Inspection Serv., 990 F.2d 140, 144 (4th Cir. 1993), and "such rele-
vant evidence as a reasonable mind might accept as adequate to sup-
port a conclusion." Carmines, 138 F.3d at 140 (quoting Richardson
v. Perales, 402 U.S. 389, 401 (1971)). The ALJ may not "merely
credulously accept the assertions of the parties or their representa-
tives, but must examine the logic of their conclusions and evaluate the
evidence upon which their conclusions are based." Carmines, 138
F.3d at 140.

II.

Theodore R. Faulk was employed by Norshipco as a shipfitter from
November 29, 1978 until November 27, 1996. Prior to his employ-
ment at Norshipco, Faulk spent almost six years constructing and
repairing ships at Newport News Shipbuilding and Dry Dock Com-
pany ("NNS"). On November 27, 1996, Faulk was diagnosed with
peritoneal mesothelioma, caused, at least in part, by his exposure to
airborne asbestos dust and fibers. Faulk has a permanent and total dis-
ability which is deemed to have begun on November 27, 1996 and is
continuing as a result of the mesothelioma.

                    3
Faulk testified that he was certain that he was exposed to asbestos
while employed at NNS as a shipfitter. He cut asbestos cloth and used
it to cover himself and other surfaces as protection from welding fire.
Cutting and moving the cloth created visible dust and particles. He
also worked around insulators and welders who used asbestos materi-
als. Faulk rarely wore a respirator while at NNS. NNS does not deny
Faulk's exposure and did not present any contradictory evidence.

With respect to his employment at Norshipco, Faulk testified that
he could not state with certainty that he was exposed to asbestos
except for the time he worked aboard the U.S.S. Flint when Nor-
shipco informed him of the presence of asbestos. The incident on the
U.S.S. Flint occurred in October or November of 1996 when workers
ruptured the insulation around a pipe covering when they hit it with
the sharp edge of a bulkhead. Faulk had worked in and around the
compartment for days, but was not present during the rupture.
Regarding the incident, Faulk recalled, "I came in right after that had
happened, and they told me what had happened, so I got my tools, and
I got out of the room until they came in to test it to see what was
wrong, see what kind of material it was." J.A. at 728. He estimated
that it took him five minutes to pick up his tools. Later that day, Faulk
returned to put his tools back in the compartment where he was stor-
ing them. After the rupture, Norshipco had someone come and test the
material. The night crew fixed the torn area but did not remove all the
asbestos from the pipe. Faulk described the compartment after the
rupture as follows: "It wasn't real dusty, or nothing in there. It was
just normal like it always been. You couldn't tell nothing had hap-
pened." J.A. at 720.

Faulk testified that he had used a respirator when he was in the
compartment on the day of the rupture but that he had not "con-
stantly" used a respirator while working aboard the ship. Although he
was not in the compartment during the rupture, the record is unclear
about where he was or how far away he was from the compartment,
or if it was completely sealed at the time of the rupture. Faulk was
not wearing a respirator when the pipe ruptured.

Faulk also stated that he was "sure" that he had been on many ships
with asbestos at Norshipco. He was able to point specifically to the
U.S.S. Briscoe, the U.S.S. Coronado, the U.S.S. Detroit, and the

                    4
U.S.S. Josephus Daniels as ships he worked on while at Norshipco,
although he claimed no actual knowledge of asbestos on those ships.
His job as a shipfitter encompassed removing and replacing bent
steel, removing and installing foundations, and removing flooring to
reach the steel deck for renovation. Although he could not remember
the specific jobs he performed or the length of time he spent on each
ship, he recalled working in the engine room of two ships which
housed boilers generally insulated with asbestos materials. However,
Faulk could not recall whether the insulation was being torn off while
he was working on each respective ship.

In addition to his work, Faulk was present in ship compartments
when other tradesmen such as insulators, tore off old insulation before
they covered pipes or put insulation on walls. He was frequently
around insulators as they removed insulation on Navy ships to com-
plete repair work. Faulk also removed tile flooring with a chipping
hammer. This type of work generates a great deal of dust and trash
as the concrete under the tile is chipped away. It was not until
November of 1996 that Faulk became aware that some of the flooring
material contained asbestos. Because repair work generates considera-
bly more dust and smoke than new construction work, he wore a res-
pirator during his employment at Norshipco as early as 1978. Faulk
testified that he took it upon himself to wear a respirator because Nor-
shipco "did not have a good ventilation system on these jobs. . . they
[were] very slack in . . . ventilating the area, getting the smoke out."
J.A. at 49. While he wore a respirator a majority of the time, he did
not "walk around eight hours a day with a respirator on." J.A. at 72.
In his deposition, Faulk stated that he did not always wear a respirator
when the tile floors were being torn up and the insulation was torn
off. J.A. at 724. Faulk described the respirators as rubber with double
filters on each side that fit over the nose and under the mouth. He
would use it for a few days and then exchange it for a clean one. He
sometimes also used paper-type disposable respirators depending on
the type of work.

Faulk recalled times when Norshipco closed off an area to its
employees while asbestos was being removed, but he was unsure
whether they took these measures all the time or when he first arrived
in 1978. He could not state with a certainty that the dust from the

                    5
Norshipco jobs contained asbestos, because he "didn't have anything
tested." J.A. at 65.

NNS presented the testimony of Daniel Harrington, a certified
industrial hygienist at NNS, for his conclusion that Faulk was
exposed to asbestos on two naval ships at Norshipco. While Harring-
ton was not directly responsible for NNS's asbestos program, he testi-
fied that he had "extensive experience" with asbestos. J.A. at 87.
Harrington explained that asbestos was commonly used in thermal
insulation systems, cloth, gaskets, floor tiles, underlayment, adhesive
glue or cement, friction materials, and a variety of tapes. He testified
that prior to 1971, Navy ships used asbestos "almost exclusively" on
thermal insulation systems. J.A. 90, 100-01. While he had no access
to specific ship specifications, he based this statement on the refer-
ence book The Naval Ships Technical Manual, a Department of
Defense document. Harrington also relied upon Jayne's Fighting
Ships to determine that two of the ships on which Faulk worked, the
Josephus Daniels and the Coronado, had been built prior to 1971.
From that, Harrington concluded that Faulk was exposed to asbestos
at Norshipco. Harrington admitted that he did not research the ships'
histories to learn of every overhaul or repair and conceded that it
might be possible that the ships were repaired, removing the asbestos
prior to their arrival at Norshipco. However, he did state that he had
not seen any projects where NNS was asked to remove all the asbes-
tos from a ship; instead, the Navy's standard procedure was to remove
what was necessary to complete a job without disturbing the rest.

Harrington also acknowledged that NNS used asbestos extensively
prior to his arrival in 1979 and that it was possible Faulk was exposed
to asbestos at NNS. Since Harrington's employment, the bulk of
NNS's asbestos work has involved removal and replacement with
non-asbestos materials. NNS has used asbestos-free material in new
construction and repair at least since 1979. The Naval Ships Technical
Manual also noted that since 1974 most thermal insulation had been
repaired with asbestos-free materials. Harrington further testified that
there is no risk of exposure if the asbestos-containing materials are
not disturbed and are in a well-maintained condition.

Norshipco presented the medical expert testimony of Dr. Paul Fair-
man, a pulmonary disease specialist at the Medical College of Vir-

                    6
ginia. He explained that peritoneal mesothelioma generally develops
35-40 years after the initial exposure and that it is extremely rare for
it to develop in less than 20 years. Dr. Fairman reviewed Faulk's
medical records, deposition testimony, and interrogatory answers, and
opined that any exposure to asbestos aboard the U.S.S. Flint did not
cause Faulk's mesothelioma, but that it was caused by the inhalation
of asbestos at NNS.

After the hearing, the ALJ made extensive findings of fact. In his
decision, the ALJ found "that the weight of the credible evidence
establishes that Claimant was exposed to asbestos while working at
Norshipco." J.A. at 764. In reaching his decision, he found Faulk to
be "a very credible witness" and detailed the facts supporting expo-
sure. Id. For instance, the ALJ noted that Faulk stored his tools in the
U.S.S. Flint compartment where the insulation rupture occurred; that
he worked in and around the compartment for days; that he entered
the compartment twice after the rupture; that there was no evidence
that the compartment was sealed off before or after the rupture; that
he wore a respirator while in the compartment but had not continu-
ously worn one while working around the compartment before, dur-
ing, and after the rupture; that Faulk did not wear his respirator for
the entire eight hour shift; that Dr. Steinberg noted that asbestos expo-
sure can occur when protective clothing is not worn; and that Faulk
did not wear protective clothing during his years of employment.
Moreover, he found that Norshipco offered no evidence to contradict
Faulk's assertions that he was exposed to asbestos while aboard the
U.S.S. Flint. He also noted that Harrington's credible testimony
helped "to generally buttress Claimant's testimony that he may well
have been exposed to asbestos at other times while performing repair
work at Norshipco on various Navy ships from 1978-1996." J.A. at
764. Nonetheless, the ALJ limited his finding to exposure on the
U.S.S. Flint.

On appeal, the Board emphasized the ALJ's determination that
Faulk was a very credible witness. In determining that credible evi-
dence supported the ALJ's decision, the Board noted that,

          Claimant testified that, while he believed he may have
          worked on many ships exposing him to asbestos at Norfolk,
          he could recall only one incident of confirmed exposure to

                    7
          asbestos, which occurred aboard the U.S.S. FLINT, when
          pipe insulation ruptured in a particular compartment where
          he worked; claimant testified he entered this area twice fol-
          lowing the rupture to pick up and return tools. Claimant
          stated that he wore a respirator on the day he learned of the
          presence of asbestos, but had not been wearing a respirator
          at the time the rupture occurred. The [ALJ] further reasoned
          that the credible testimony of Mr. Harrington, an industrial
          hygienist at Newport News, generally buttresses claimant's
          testimony that he may have been exposed to asbestos at
          other times while performing repair work at Norfolk on var-
          ious Navy ships. According to Mr. Harrington, based on the
          Naval Ship's Technical Manual, § 635-10.8 (1st rev. May
          15, 1986), ships built prior to 1971 used asbestos for thermal
          insulation. Mr. Harrington confirmed that two of the ships
          on which claimant worked at Norfolk were built before
          1971.

J.A. at 774-75 (citations and footnotes omitted). As a result, the Board
affirmed.

III.

It is undisputed that asbestos exposure caused Faulk's peritoneal
mesothelioma. The sole issue is the identity of the employer responsi-
ble for the exposure under the LHWCA. The last employer rule,
which controls the allocation of liability among multiple employers
or carriers in occupational disease cases, was set forth in Traveler's
Ins. Co. v. Cardillo, 225 F.2d 137, 145 (2d Cir. 1955), and has been
followed by many circuits. See e.g., Liberty Mutual Ins. Co. v. Com-
mercial Union Ins. Co., 978 F.2d 750, 752 (1st Cir. 1992); Avondale
Indus., Inc. v. Director, OWCP (Cuevas), 977 F.2d 186, 190 (5th Cir.
1992); Port of Portland v. Director, OWCP, 932 F.2d 836, 840 (9th
Cir. 1991); see also Newport News Shipbuilding and Dry Dock v.
Fishel, 694 F.2d 327, 329 n.2 (4th Cir. 1982) (explaining the last
employer rule but finding instead that the aggravation rule was appli-
cable to the given facts). In Cardillo, the Second Circuit held that:

          the employer during the last employment in which the
          claimant was exposed to injurious stimuli, prior to the date

                    8
          upon which the claimant became aware of the fact that he
          was suffering from an occupational disease arising naturally
          out of his employment, should be liable for the full amount
          of the award.

Cardillo, 225 F.2d at 145.

In adopting the rule, the Second Circuit noted that it was meant to
avoid the difficulties and delays in administration of the Act that
would result if courts attempted to apportion liability. Cardillo, 225
F.2d at 145. The court recognized the practical difficulties of appor-
tionment stating,

          The nature of occupational diseases and the dearth of medi-
          cal certainty with respect to the time that is required for
          them to develop and the permanence and extent of the resul-
          tant injurious effects at different stages of the diseases' evo-
          lution, make it exceedingly difficult, if not practically
          impossible, to correlate the progression of the disease with
          specific points in time or specific industrial experiences.

Id. at 144. While Norshipco "accepts the validity" of the Cardillo
holding, it argues that NNS was the last employer to expose Faulk to
injurious stimuli, and is therefore liable for benefits under the
LHWCA. Norshipco challenges the ALJ's findings and conclusions
by suggesting that NNS had the burden of proof and did not meet it;
that the ALJ's findings were not based on substantial evidence; and
that even if Faulk were considered exposed at Norshipco, Norshipco
rebutted the presumption of liability.

Under the LHWCA, an employee is benefitted by a statutory pre-
sumption of compensability. Section 20(a) provides that "in any pro-
ceeding for the enforcement of a claim for compensation under this
chapter it shall be presumed, in the absence of substantial evidence
to the contrary, that the claim comes within the provisions of this
chapter." 33 U.S.C. § 920(a). "The presumption is a broad one, and
advances the facility with which claims are to be treated to further the
Act's purpose of compensating injured workers regardless of fault."
Universal Maritime Corp. v. Moore, 126 F.3d 256, 262 (4th Cir.
1997).

                    9
The application of this presumption has resulted in a burden shift-
ing scheme of proof for liability determinations."An employee seek-
ing to have the benefit of the statutory presumption must first allege
(1) an injury or death (2) that arose out of and in the course of (3) his
maritime employment." Id.1 Once the employee makes this showing,
the burden shifts to the employer, who must rebut the presumption
with substantial evidence. See id. In order to rebut this presumption,
the employer must prove that the exposure was not injurious or that
the employee was exposed to injurious stimuli while performing work
covered by the LHWCA for a subsequent employer. See Avondale
Indus. (Cuevas), 977 F.3d at 190. An injurious exposure is one which
had the potential to cause the disease or harm at issue. See id.; see
also Todd Pacific Shipyards Corp. v. Director, OWCP (Picinich), 914
F.2d 1317, 1320 (9th Cir. 1990) (requiring proof that exposure has the
potential to cause the harm).

This presumption and resulting burden shifting apply two-fold in
this case. First, it applies to NNS as Faulk's former employer. In that
case, once Faulk established entitlement to the presumption, the bur-
den shifts to NNS to rebut that presumption by showing either that the
exposure did not have the potential to cause the harm or that Faulk
was exposed to injurious stimuli with such potential while working
for a subsequent employer.

While the ultimate conclusion, that Norshipco was the last respon-
sible employer, is supported by substantial evidence, the ALJ's con-
clusion that NNS rebutted the presumption against it by establishing
that Faulk was exposed subsequently at Norshipco was in error. In
order for NNS to relieve itself of liability and foist liability on Nor-
shipco, NNS must have proved that the U.S.S. Flint exposure had the
potential to cause Faulk's disease. This, NNS failed to do. Evidence
that the exposure simply occurred is not enough.
_________________________________________________________________

1 The Director questions the showing required for a claimant to estab-
lish his initial entitlement to the section 20(a) presumption of compensa-
bility. We, however, decline to address this issue because regardless of
whether a claimant need only file a sufficient claim or make some evi-
dentiary showing, Faulk did both.

                    10
The alternative application of the presumption would apply directly
to Norshipco. In that case, once Faulk established that he was entitled
to the presumption in regard to his employment at Norshipco, the bur-
den shifted to Norshipco to establish that such exposure did not have
the potential to cause the disease or that Faulk was exposed to stimuli
which had the potential to cause the disease while performing work
for a subsequent employer. As Faulk had no employer subsequent to
Norshipco, the only way in which Norshipco could have rebutted the
presumption of compensability would have been to establish that
Faulk's exposure, while working for Norshipco, did not have the
potential to cause the harm. Recognizing the suitability of this analy-
sis to Faulk's claim, the Board affirmed the ALJ's ultimate decision
on the reasoning that Norshipco had failed to meet this burden.2

This court reviews the Board for errors in law and to assure that
the Board adhered to the substantial evidence standard when it
reviewed the decision of the ALJ. See Newport News Shipbuilding
and Dry Dock Co. v. Director, OWCP (Harcum), 131 F.3d 1079,
1081 (4th Cir. 1997). The LHWCA mandates that an ALJ's findings
be conclusive if they are supported by substantial evidence on the
record as a whole. 33 U.S.C. § 921(b)(3). Rejecting the ALJ's conclu-
sion that Faulk was sufficiently exposed aboard the U.S.S. Flint, Nor-
shipco asserts that it did not expose Faulk to injurious stimuli at all.
It argues that because Faulk was not present when the pipe ruptured,
he entered the compartment for only five minutes and was wearing a
respirator, the space was not dusty, and the rupture was repaired that
night, ergo he was not exposed. As a result, Norshipco concludes that
"the record is devoid of any evidence of exposure to airborne parti-
cles." Appellant's Br. at 24.

The Board affirmed the ALJ noting his authority to evaluate the
evidence and assess witness credibility. Granted, the Board could
have shown more care in selecting the facts for its opinion. For exam-
_________________________________________________________________
2 Norshipco argues that the presumption's applicability to it, as
opposed to NNS, is not preserved for appeal because the issue was not
raised below. However, Faulk filed his claim for benefits against each
employer. And, as noted, infra, the Board based its decision affirming
the award on the presumption's applicability to Norshipco. Accordingly,
we have the authority to review the Board's legal reasoning.

                    11
ple, it mentions that Faulk was not wearing a respirator during the
rupture but fails to include that he was not present. However, this
omission does not indicate that the Board failed to adhere to the stan-
dard. Norshipco also takes issue with the Board's reference to Har-
rington's testimony about Faulk's career exposure, implying that the
Board improperly disregarded the ALJ's decision to limit exposure to
only the U.S.S. Flint. This reference is nothing more than an indica-
tion that the Board reviewed the ALJ's decision on the record as a
whole.

Like the Board, we must affirm if the findings are supported by
substantial evidence. In its appeal, Norshipco focuses on Faulk's time
in the compartment, emphasizing its brevity and his use of a respira-
tor. The ALJ acknowledged these points but noted that Faulk had
worked in and around the compartment for days. In particular, the
ALJ found that there was no evidence that the compartment was
closed off before or after the rupture. He also found that Faulk had
not worn a respirator constantly while working around the area on the
day of the accident. Moreover, Faulk was twice permitted to enter the
area after the rupture to pick up and return his tools. In making these
findings, the ALJ weighed and commented on the credibility of the
various witnesses. The facts he relied upon are supported by the
record, and his inferences are reasonable. This court must defer to the
fact-finder's credibility assessments and inferences. Carmines, 138
F.3d at 140. A review of the record indicates that the ALJ appropri-
ately examined the logic of the parties' conclusions and evaluated the
evidence. Id. He asked relevant questions of the witnesses and did not
find exposure in every instance presented by Faulk.

Despite this deference, the evidence must still be sufficient- more
than a scintilla but less than a preponderance. Elliott, 990 F.2d at 144.
Norshipco relies upon the absence of visible dust after the rupture and
Harrington's testimony that undisturbed asbestos is not a threat. These
two facts, however, fail to mandate the inference that there was no
injurious exposure aboard the U.S.S. Flint. Furthermore, witnesses
described repair work and the Norshipco environment as very dusty,
even though Faulk testified that after the rupture"it wasn't real dusty,
or nothing in there. It was just normal like it always been. You
couldn't tell nothing had happened." J.A. at 720. The record and the
witness testimony appear to be of the kind that a reasonable mind

                     12
could accept to support an adequate conclusion. Basically, Norshipco
asks this court to draw different inferences from the facts. The case
law is clear that this court cannot disregard an ALJ's findings "on the
basis that other inferences might have been more reasonable." Car-
mines, 138 F.3d at 140.

Norshipco argues alternatively that even if Faulk were exposed, the
ALJ erred by not finding that Norshipco rebutted the presumption of
compensability given the latency of the disease and the brevity of the
exposure. With regard to latency, Norshipco points to evidence that
Faulk began experiencing abdominal pain prior to the U.S.S. Flint
incident. Because Faulk experienced abdominal pain prior to the Flint
incident and the latency period for the disease is so long, Norshipco
argues that it is factually impossible for employment at Norshipco to
have contributed to Faulk's mesothelioma. We disagree.

The Ninth Circuit rejected just this type of latency argument by an
insurance carrier in Lustig v. U.S. Dep't of Labor, 881 F.2d 593, 596
(9th Cir. 1989). In Lustig, the claimant worked for Todd Pacific Ship-
yards where he was exposed to asbestos during his employment as a
pipefitter for approximately twenty-two years. Travelers Insurance
provided LHWCA coverage to Todd for the first fifteen years of the
claimant's employment, and Aetna did so for the remaining time.
According to the Ninth Circuit, Aetna's contention, that a ten-year
latency period for asbestos-related cancer meant that any exposure
after that time period would not have affected the claimant's disabil-
ity, "suggest[ed] an unwarranted change of the `last employer rule' set
forth in [Cardillo]." Id. Here, notwithstanding a prolonged latency
period, Norshipco employed Faulk during the last eighteen years of
his employment. During this period, Faulk was exposed to asbestos;
and, Norshipco has failed to establish that such exposure could not
have caused his mesothelioma. As the last employer, Norshipco is lia-
ble for the full amount of the claim.

Norshipco's reliance on Port of Portland v. Director, OWCP
(Ronne), 932 F.2d 836, 840 (9th Cir. 1991), is misplaced. There the
court held that it was factually impossible for the claimant's employ-
ment with the employer to have contributed in any way to his hearing
loss where the claimant began his employment four days after the
administration of the audiogram indicating his hearing loss. While the

                    13
court recognized "a demonstrated medical causal relationship between
the claimant's exposure and his occupational disease" was not
required, it insisted on a "rational connection." Id. The evidence in
this case fails to support the inference that due to the prolonged
latency period of mesothelioma it was factually impossible for Faulk
to have sustained injury by his exposure at Norshipco. Furthermore,
Faulk was not diagnosed with the disease until after the U.S.S. Flint
incident.

Norshipco also suggests that it does not qualify as the responsible
employer because Faulk's exposure was too brief or too minimal to
have caused the disease. However, even assuming the applicability of
a de minimus requirement, Norshipco has presented no evidence to
establish that Faulk's exposure aboard the U.S.S. Flint was, in fact,
de minimus. It presented no evidence of the asbestos level on the
U.S.S. Flint the day of the incident, nor did it present evidence of the
level of exposure it would take to cause the disease. Dr. Fairman
merely opined that the U.S.S. Flint exposure did not cause Faulk's
mesothelioma. He did not state that such exposure did not have the
potential to cause the disease or was in insufficient quantities to cause
it.

Furthermore, this court has never required proof of a certain level
of exposure to injurious stimuli in order to warrant the attachment of
liability under the LHWCA. The reason for this stems directly from
the humanitarian nature of the LHWCA. See Newport News Ship-
building and Dry Dock Co. v. Fishel, 694 F.2d 327, 330 (4th Cir.
1982) (accepting the aggravation rule for compensability under the
LHWCA, in part, based upon the humanitarian nature of the Act).
"The purpose of the Act is to help longshoremen." Id. (citing Reed v.
Steamship Yaka, 373 U.S. 410, 415 (1963)). It is from this purpose
that the last employer rule originates, as well as a concern for admin-
istrative ease of claims handling and an elimination of the inherent
difficulty in attempting to apportion liability among employers. See
Cardillo, 225 F.2d at 145. Requiring the employee to prove sufficient
levels of exposure to cause the disease puts obstacles before the
employee. Whereas, the last employer rule works on the premise that
all employers will be the last employer an equal amount of the time.
See Todd Shipyards Corp. v. Black, 717 F.2d 1280, 1285 (9th Cir.
1983). In our view, Norshipco's proposed rule would simply not pro-

                     14
mote the purposes of the LHWCA. We further note that the Fifth Cir-
cuit has also refused to set de minimus standards for exposure. Citing
Cardillo, it rejected an employer's claim that exposure to sandblasting
on two occasions was insufficient to impose liability. See Fulks v.
Avondale Shipyards, Inc., 637 F.2d 1008, 1011-12 (5th Cir. 1981);
see also Cuevas, 977 F.2d at 190 ("regardless of the brevity of the
exposure, if it has the potential to cause disease, it is considered inju-
rious").

Norshipco maintains that we should adopt the rule applied by the
Ninth Circuit in Todd Pacific Shipyards Corp. v. Director, OWCP
(Picinich), 914 F.2d 1317 (9th Cir. 1990). In that case the court held
that the claimant must be exposed "to injurious stimuli in sufficient
quantities to cause the disease." Id. at 1319. Norshipco interprets this
holding as establishing a requirement that the exposure to injurious
stimuli be more than de minimus. However, we decline to adopt such
a rule. In Picinich, the ALJ determined that the claimant's exposure
was "non-injurious" when the ship on which the claimant worked had
undergone a complete asbestos removal procedure prior to his tenure,
and testing of the area showed asbestos levels 250 times below the
limit allowed by government regulations. Id. at 1320-22. This is
clearly distinguishable from the case at bar.

IV.

Upon application of the presumption to both NNS and Norhshipco,
we find that neither employer rebutted the presumption of compensa-
bility raised against each of them. Consequently, we find Norshipco
liable as the last employer.

As the responsible employer in this matter pursuant to the provi-
sions of the LHWCA, Norshipco is entitled to credit for the net
amount of all settlement proceeds received by and/or on behalf of the
Faulk from the Manville Settlement Trust in the amount of
$20,000.00, and from the Center for Claims Resolution for
$20,000.00, and from all settlements obtained to date.

Accordingly, the decision of the Benefits Review Board, affirming
the ALJ's order for full compensation is

AFFIRMED.

                     15